     Case 3:20-cv-01270-LAB-MDD Document 31 Filed 04/12/21 PageID.256 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARLON BLACHER,                           Case No.: 20cv1270-LAB-MDD
12                                Plaintiff,
                                               ORDER DENYING PLAINTIFF’S
13   v.                                        MOTION TO DISQUALIFY
                                               ATTORNEYS FOR DEFENDANTS
14   RALPH DIAZ, et al.,

15                            Defendants.
                                               [ECF No. 30]
16
17         Plaintiff Marlon Blacher is a state prisoner proceeding pro se and in
18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.
19   Plaintiff’s surviving claims include an Eighth Amendment claim against
20   Defendants Villa, Rohotas, Goodson, Allegre and Cowey, and a First
21   Amendment retaliation claim against Defendant Villa. (ECF No. 5 at 8-13).
22   According to Plaintiff’s Complaint, all remaining Defendants are employed at
23   Calipatria State Prison, which is under the management of the California
24   Department of Corrections and Rehabilitation (CDCR). (ECF No. 1 at 5-7,
25   13). All Defendants are represented by Deputy Attorney General Sylvie P.
26   Snyder.
27         On March 26, 2021, Plaintiff moved the Court to disqualify the Attorney

                                               1
                                                                      20cv1270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 31 Filed 04/12/21 PageID.257 Page 2 of 3



 1   General’s Office from serving as counsel for Defendants based on a conflict of
 2   interest. (ECF No. 30). Plaintiff argues that there is a conflict of interest
 3   because it is the duty of the Attorney General “to prosecute, not represent”
 4   these Defendants who Plaintiff alleges violated multiple laws of the State.
 5   (ECF No. 30 at 2). Plaintiff further argues that the interests of the
 6   individual Defendants may conflict, which would erode the ability of the
 7   attorneys for Defendants “to adequately and effectively represent,
 8   simultaneously all the Defendants.” (Id.).
 9         The Attorney General of California is the “chief law officer of the State”
10   and is charged with seeing “that the laws of the State are uniformly and
11   adequately enforced.” Cal. Const., Art. V, § 13. It is also the duty of the
12   Attorney General to “prosecute or defend all causes to which the State, or any
13   state officer is a party in his or her official capacity.” Cal. Gov. Code § 12512.
14   As such, the Attorney General may play a “dual role as representative of a
15   state agency and guardian of the public interest.” D'Amico v. Board of
16   Medical Examiners, 11 Cal.3d 1, 15 (Cal. 1974). An exceptional case may
17   cause the Attorney General to recognize a conflict and consent to special
18   counsel representing a state agency or officer, but no conflict arises in the
19   great majority of these cases. Id. (citing Cal. Gov. Code § 11040). “[U]nless
20   the Attorney General asserts the existence of such a conflict, it must be
21   concluded that the actions and determinations of the Attorney General in
22   such a lawsuit are made both as a representative of the public interest and as
23   counsel for the state agency or officer.” Id.
24         The Attorney General’s representation of Defendants in this case is
25   proper because Defendants were employed by a state agency, the California
26   Department of Corrections and Rehabilitation (CDCR) during the time at
27   issue in the Complaint. (See ECF No. 19 at 2). The Attorney General does

                                             2
                                                                        20cv1270-LAB-MDD
     Case 3:20-cv-01270-LAB-MDD Document 31 Filed 04/12/21 PageID.258 Page 3 of 3



 1   not have a duty to represent Plaintiff’s interests in this matter. See
 2   Maeshack v. Avenal State Prison, No. 1:06-cv-00011-AWI-GSA- PC, 2010 U.S.
 3   Dist. LEXIS 20885, at *5-6 (E.D. Cal. Feb. 11, 2010) (“[T]he court finds no
 4   authority that the A.G. has a duty to represent the interests of a prisoner in
 5   state custody who brings an action against defendants who were acting under
 6   color of state law.”).
 7         Moreover, the Attorney General has not asserted a conflict of interest
 8   here. Nor does this Court find the instant matter to be an exceptional case
 9   which would invoke a potential conflict of interest. Civil rights actions by
10   state prisoners against CDCR and its employees are “exceedingly common.”
11   See, e.g., Glynn v. Cal. Dep't of Corr. & Rehab., No. 2:11-cv-3165 LKK KJN P,
12   2012 U.S. Dist. LEXIS 172799, at *2 (E.D. Cal. Dec. 4, 2012). “These cases do
13   not present the type of ‘public interest’ case which would normally invoke a
14   potential conflict of interest.” Id.
15         Plaintiff’s second argument regarding the concurrent representation of
16   Defendants does not warrant disqualification either. Plaintiff only states a
17   hypothetical concern that the interests of the individual Defendants may
18   conflict “at some point during the course of this case.” (See ECF No. 30 at 2).
19   Plaintiff provides no additional facts nor authority to support his position.
20   The Court therefore sees no reason to question Defendants’ counsel’s
21   representation.
22         Accordingly, the Court DENIES Plaintiff’s Motion to Disqualify
23   Attorneys for Defendants.
24         IT IS SO ORDERED.

25   Dated: April 12, 2021

26
27

                                             3
                                                                      20cv1270-LAB-MDD
